DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
In so far as obfuscation allows examiner has considered all of the references submitted as part of the unusually large Information Disclosure Statements but has not found any reference to be particularly relevant. If Applicant is aware of pertinent material in the references, please provide concise explanations (point out specific documents and their relevant pages and lines) in a response to this Office action. Also, Applicant's IDS submittal of the US Patents is not compliant with MPEP requirements; please ensure all future submittals comply with MPEP requirements.

The following is an excerpt from MPEP 609: 4, "Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability."

Applicant is reminded of section 2004, paragraph 13, of the MPEP.
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albrecht et al (US 2012/0292196 A1)
As to claims 26 and 44, Albrecht discloses A method, comprising: 
	(i) contacting an anode with an anode electrolyte (Fig. 1B, 2 4A, 5A) wherein the anode electrolyte comprises metal halide ([0228] with respect to the electrolytes) and saltwater ([0435]); contacting a cathode with a cathode electrolyte (Fig. 1B, 2 4A, 5A); applying a voltage to the anode and the cathode and oxidizing the metal halide with metal ion in a lower oxidation state to a higher oxidation state at the anode (Fig. 8b See below and voltage source in figures); 

	(iii) oxyhalogenating the metal halide with the metal ion in the lower oxidation state to the higher oxidation state in presence of an oxidant (Fig. 8b see below using systems of 5b which disclose the use of an oxidant – [0265] “oxygen at cathode may be atmospheric…”).
	wherein they are performed in parallel (See Fig. 8B).

    PNG
    media_image1.png
    923
    1062
    media_image1.png
    Greyscale


As to claim 27, Albrecht discloses delivering both the anode electrolyte of step (i) comprising a metal halide with the metal ion in the higher oxidation state as well as the salt water and of step (iii) comprising the metal halide with the metal in the higher oxidation state to the halogenating step (ii) for the halogenation of the unsaturated or the saturated hydrocarbon (See Fig. 8b indications of which copper chloride species is being delivered).

As to claim 28, Albrecht discloses further separating the metal halide solution from the one or more organic compounds after the halogenating step and delivering the metal halide solution to the electrochemical reaction (See Fig. 8b VCM distillation to HCL to step (iii) which is an electrochemical reaction).

As to claim 29, Albrecht further discloses separating the one or more organic compounds or enantiomers thereof from the metal halide with the metal ion in the lower oxidation state in the saltwater after the halogenating step (ii) (Process arrow from catalysis to EDC cracking with C2H4Cl2) and delivering the metal halide with the metal ion in the lower oxidation state to the anode electrolyte of the step (i) and/or to the oxyhalogenating step (iii) (CuCl to both indicated Step I and ii).

As to claim 30, Albrecht further discloses wherein the cathode electrolyte comprises water and the cathode is an oxygen depolarizing cathode that reduces oxygen and water to hydroxide ions ([0243] “wherein the cathode is an oxygen depolarizing cathode that reduces oxygen and water to hydroxide ions” [0245]) ; the cathode electrolyte comprises water and the 

As to claims 31-33, Albrecht discloses wherein each step is carried out in salt water ([0437] where 4b or 5b may have a middle chamber with the chloride salt – [0242], [0265]).

As to claim 34, 35, 36, 37A, 38, and 39, Albrecht discloses wherein the metal ion is copper and the unsaturated hydrocarbon in C2 alkane, or ethylene (See Fig. 8b above).

As to claims 40 and 41, Albrecht discloses wherein the oxidant is a gas comprising hydrogen and an HX, specifically HCl solution ([0265]).




As to claim 42, the limitation “wherein concentration of the metal halide with the metal ion in the lower oxidation state exiting the electrochemical reaction and entering the halogenation reaction is between about 0.5-2M; concentration of the metal halide with the metal ion in the lower oxidation state exiting the oxyhalogenation reaction and entering the halogenation reaction is between about 0.5-2.5M; concentration of the metal halide with the 

As to claim 43, Albrecht discloses wherein the yield is greater than 90 % with a space time yield of greater than 0.5 ([0315]).



As to claim 45, the limitation “configured to carry out the reactions in saltwater” recite an intended use of the apparatus as instantly claimed without imparting any particular structure, either explicitly, implicitly, or inherently, to provide said configuration, and thus anticipated (See MPEP 2144).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795